DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered.

Status of the Claims
Claims 1-6, 11-16, and 21 are pending.  Claims 7-10, 17-20, 22 remain withdrawn from the consideration.

Claim Objections / Construction
Claims 1, 11 and 21 are objected to because of the following informalities:  
Claims disclose “the key for the record”.  However, it is not clear if the key refers back to “the record comprising a key” or “at least one of a key for the record”.  For the purpose of examination, the key is construed to be the same.  
Further, for the limitation “making the record available in a working storage” it is not clear of what actual functionality is required by the term “available”.  Such limitation is open to undue interpretations depending on context.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 2002/0095421) in view of Harp (US 2017/0323119) and in further view of BHARGAVA et al. (US 2015/0143064).

Regarding claim 1, Koskas teaches a computer-implemented method comprising:
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key ([0083]); 
determining a value of a tenant identifier for the record from at least one of a key for the record ([0164]) and a scan descriptor ([0188], [0285] “For this address … the bitmap segment … is scanned.  Every time a "1" is found in this scanning, at a bit position ... is determined and a corresponding record of the lower layer data container is read (the first time at the head address given by the column”, [0290]); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier ([0197], [0251]-[0252], [0290], [0292]); 
identifying, using a bitmap stored in a record thesaurus of the record ([0107], [0109] [0284] “bitmap segment … stored in the record of the upper layer data container which contains the head address”), one or more columns of the record that stored an encoded value of the tenant identifier 
storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record thesaurus and that comprises an attribute ([0150] “each flat file row-ID list of a thesaurus entry is encoded”, [0163], [0295]) indicating that tenant identifier translation is enabled ([0166], [0294]) (see NOTE); and 
making the record available in a working storage of the database server ([0168], [0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”, [0441]-[0442], [0456]).

Koskas does not explicitly teach “record header”, instead Koskas teaches “thesaurus associated with a column” (i.e. “thesauruses each associated with a respective column of one of the data tables, i.e. with one of the attributes”).  Such thesauruses comprise plurality of bitmaps foe each value of the column and are stored in a data structure “comprising a virtual flat file and sorted thesaurus files pointing to rows of the virtual flat file is referred to herein as a VDG structure”.  The thesauruses with corresponding row-ID / bitmap vector “associated” with a respective column (record) provides essentially the same functionality and is analogous to the record “header”.
However, to merely obviate such reasoning, Harp discloses record header in [0056].   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas a header as disclosed by Harp.  Doing so would provide an internal structure that is widely documented and known in the art (Harp [0055]).

NOTE Further, Koskas discloses “each flat file row-ID list of a thesaurus entry is encoded” [0150].  Initially bitmap segments and all the auxiliary tables (i.e. structure associated with columns aka headers) are initialized with the value 0 [0198].  When a new value is placed in a column, a bitmap segment is 
However, to merely obviate such reasoning, BHARGAVA discloses indicating that tenant identifier translation is enabled [0347], [0349].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas to include enabled identifier translation as disclosed by BHARGAVA.  Doing so would provide fast, efficient and low-impact technique of creating data copies (BHARGAVA [0090]).

NOTE Further in an analogous prior art Zabarski (US 2007/0121632) discloses indicating that tenant identifier translation is enabled ([0070]-[0075]).  Zabarski can be used to replace or further obviate the teaching of BHARGAVA.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas to include enabled identifier translation as disclosed by Zabarski.  Doing so would provide a practical and efficient search solution (Zabarski [0130]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Koskas as modified teaches the method and the system, wherein the bitmap comprises indications of columns of the record which stored the encoded value of the tenant identifier (Koskas [0146], [0155], [0161]).



Regarding claims 4 and 14, Koskas as modified teaches the method and the system, wherein the record is received from the persistent storage (Koskas [0080], [0181], [0183]) which is a component of a multi-tenanted database system (BHARGAVA F2, [0279]).
NOTE claims 4 and 14 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 5 and 15, Koskas as modified teaches the method and the system, wherein the record is unpacked in working memory of a multi-tenanted database system (BHARGAVA [0227], [0340], [0349], Koskas [0168],[0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”). 
NOTE claims 5 and 15 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 6 and 16, Koskas as modified teaches the method and the system, wherein the record is part of a sandbox database cloned from a database (BHARGAVA [0363], [0385]) owned by a tenant identified by the value of the tenant identifier (Koskas [0166], [0246]-[0249], [0256]), and 
NOTE claims  6 and 16 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 1, 11, and 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shergill, JR. et al. (US 2017/0116280) in view of Zabarski (US 2007/0121632).


Regarding claims 1, 11 and 21 Shergill teaches a computer-implemented method, system comprising: 
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key ([0027], [0031], [0094]-[0095]); 
determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor ([0026], [0092] where traversal is scanning, [0096], [0101]); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier ([0073]-[0074], [0078]-[0079], [0113]); 
identifying, using a bitmap stored in a record header of the record, one or more columns of the record that stored an encoded value of the tenant identifier ([0056], [0061], [0063], wherein a bit vector is a bitmap, [0122], F2B); 

making the record available in a working storage of the database server ([0100]).

Shergill teaches that when record IDs are changed or updated, a bit vector indicates whether data is valid or not valid, by providing a lock vector for the data, which is construed to provide an analogous indication “that tenant identifier translation is enabled”.
However, to merely obviate such reasoning, Zabarski discloses indicating that tenant identifier translation is enabled ([0070]-[0075]).  Zabarski can be used to replace or further obviate the teaching of BHARGAVA.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas to include enabled identifier translation as disclosed by Zabarski.  Doing so would provide a practical and efficient search solution (Zabarski [0130]).

Response to Arguments
Applicant's arguments, filed 12/13/2021, with respect to the rejection under 35 USC 101, have been fully considered and are persuasive.  The rejection is withdrawn.

With respect to Koskas, the applicant argues that the limitation "identifying, using a bitmap stored in a record header of the record, one or more columns of the record that stored an encoded value of the tenant identifier" is not disclosed.  Specifically “The bitmap is clearly not stored in the header of the record, but rather in a regular column of the record.”
The arguments are not persuasive.  The record “header” is merely a placeholder of data for the record and can be any structure, metadata attached or stored as part of the record. It surely can be 

The applicant further argues “"storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record header and that an attribute indicating that tenant identifier translation is enabled." Koskas do not disclose or suggest”.
The arguments are not persuasive.  Koskas discloses “each flat file row-ID list of a thesaurus entry is encoded” [0150].  Initially bitmap segments and all the auxiliary tables (i.e. structure associated with columns aka headers) are initialized with the value 0 [0198].  When a new value is placed in a column, a bitmap segment is updated, along with a coded layer [0208]-[0213].  “If the new attribute value requires a new thesaurus entry, such entry is initialized (AT_Fk=AT_Lk=0)” [0252].  The 

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Please note an alternative rejection to the independent claims above in order to advance the prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 25, 2022